Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MELISSA PAYNE,                                  )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              ) CAUSE NO. 1:21-CV-696
                                                )
HARMON STEEL, INC.,                             )
                                                )
                 Defendant.                     )


                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, Melissa Payne (“Payne” or “Plaintiff”), by counsel, bring this action against

Defendant, Harmon Steel, Inc. (“Company”) and shows as follows:

                                             OVERVIEW

     Plaintiff bring this action brought under Title VII of the Civil Rights Act of 1964

(hereinafter “Title VII”), 42 U.S.C. §2000e, et. seq., as amended. Plaintiff alleges that she was

subject to a sexually hostile work environment and discriminated against because of her gender,

female. Moreover, Plaintiff contends she was retaliated against for complaining about being

subjected to a hostile work environment.

                                              PARTIES

     1.    Payne is an individual who resides in Indiana. She was employed by Company and

was at all times relevant to this matter an employee as defined by 42 U.S.C. §2000e(f). She was

also a member of Local 22.

     2.    At all relevant times Company was continuously doing business in the state of Indiana

and is an employer as defined by 42 U.S.C. §2000e(b).
Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 2 of 6 PageID #: 2




                                   JURISDICTION AND VENUE

   3.    This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1331 and 42 U.S.C.

§2000e-5(f)(3).

   4.    Plaintiff satisfied her obligation to exhaust her administrative remedies by timely filing

a charge with the U.S. Equal Employment Opportunity Commission (hereinafter “EEOC”),

receiving the appropriate Dismissal and Notice of Suit Rights, and timely filing her Complaint

within ninety (90) days thereof.

   5.    As all events pertinent to this lawsuit occurred within the Southern District of Indiana,

venue in this Court is proper.

                                             FACTS

   6.    Payne was hired by Company to perform duties as an Apprentice Iron Worker

beginning on March 11, 2019.

   7.    Between March 2019 and December 2019, Payne was assigned to three construction

sites: a hospital in Bloomington, Indiana, a parking garage in Muncie, Indiana, and the Criminal

Justice Center in Indianapolis.

   8.    At all times Payne asserts she met or exceeded Defendant’s legitimate expectations of

performance.

   9.    When Payne worked in Bloomington, she – and others – was shuttled on and off the

site by a bus. During the morning shuttle, a co-worker would regularly and frequently make

comments of a sexual nature. His comments involved sexual propositions, commenting about

what he wanted to do to her sexually, and would address various parts of her figure.

   10.   One or more co-workers overhead these comments and told him to stop.




                                                 2
Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 3 of 6 PageID #: 3




   11.   From August to September 2019, Payne and her harasser were assigned to different

jobs. They were reunited on a job beginning in or about September 2019. The sexual

harassment picked back up. Some of these comments were made in front of foreman and/or

supervisors.

   12.   Payne reported the sexual harassment to various foremen. No remedial action was

taken.

   13.   In early October, a foreman of Company assigned Payne to do clean up work. When

CP inquired why she was

   14.   Payne objected to this statement and the assignment. Moreover, the harasser told Payne

and his peers that she had complained about him sexually harassing her. Thereafter, other iron

workers gave her the silent treatment and stopped helping her with various work tasks.

   15.   Payne’s health began to suffer as a result of the sexual and retaliatory harassment, and

she missed time from work.

   16.   Ultimately, Payne was removed from her assignment after all of - and because of - the

complaints she made. The position she was assigned offered less, and irregular, hours. When

she discussed this change with her superintendent, he told her that, “she might like to get away

from those guys.” She was taken off the job.

   17.   Payne was shortly thereafter separated from Company.

   18.   Payne was harmed by Defendant’s conduct.

                                       LEGAL CLAIMS

                 COUNT I: TITLE VII SEXUALLY and RETALIATORY

                             HOSTILE WORK ENVIRONMENT




                                                3
Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 4 of 6 PageID #: 4




   19.   Payne hereby incorporates by reference paragraphs one (1) through nineteen (18) of

this Complaint.

   20.   Payne was harassed by Company because of her gender, female. This harassment was

sufficiently severe and/or pervasive to constitute an unlawfully hostile work environment.

Moreover, Plaintiff was subjected to a retaliatory-hostile work environment after she brought

multiple complaints of sexual harassment, protected activity under Title VII.

   21.   Company was aware of the sexual harassment and/or misconduct but failed to take

effective remedial action to address it.

   22.   Company acted with intent, malice, and/or reckless disregard as to rights afforded to

Plaintiff under Title VII.

   23.   Payne has suffered injury as a result of Defendant’s unlawful conduct.

                             COUNT II: TITLE VII RETALIATION

   24.   Payne hereby incorporate by reference paragraphs one (1) through twenty-three (23) of

this Complaint.

   25.   Payne was subjected to different terms and conditions of her employment because she

complained of sexual harassment.

   26.   Company and acted with intent, malice, and/or reckless disregard as to rights afforded

to Payne under Title VII.

   27.   Payne has suffered injury as a result of Company’s unlawful conduct.

                                     REQUESTED RELIEF


   WHEREFORE, Plaintiff, Melissa Payne, respectfully requests the following:

   a)    An Order finding Defendant liable for back wages in an amount to make Plaintiff

whole;


                                                4
Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 5 of 6 PageID #: 5




   b)    An Order finding Defendant liable for compensatory damages in an amount to make

Plaintiff whole;

   c)    An Order awarding Plaintiff punitive damages as a penalty for Defendant’s intentional,

unlawful conduct;

   d)    An Order awarding Plaintiff the costs of this action;

   e)    An Order awarding Plaintiff her attorneys’ fees;

   f)    An Order awarding Plaintiff pre- and post-judgment interest at the highest rates allowed

by law; and

   g)    An Order granting such other and further relief as may be necessary and appropriate.


                                                       Respectfully submitted,

                                                       s/ Christopher S. Wolcott
                                                       Christopher S. Wolcott (#23259-32)
                                                       The Wolcott Law Firm, LLC
                                                       450 East 96th Street, Suite 500
                                                       Indianapolis, Indiana 46240
                                                       Telephone:     (317) 500-0700
                                                       Facsimile:     (317) 732-1196
                                                       E-Mail: indy2buck@hotmail.com

                                                       Attorney for Plaintiff

                                     JURY TRIAL DEMAND


                    Plaintiff demands a trial by jury on all issues deemed triable.


                                                       Respectfully submitted,

                                                       s/ Christopher S. Wolcott
                                                       Christopher S. Wolcott (#23259-32)
                                                       The Wolcott Law Firm, LLC
                                                       450 East 96th Street, Suite 500
                                                       Indianapolis, Indiana 46240
                                                       Telephone:     (317) 500-0700
                                                       Facsimile:     (317) 732-1196

                                                  5
Case 1:21-cv-00696-RLY-MJD Document 1 Filed 03/22/21 Page 6 of 6 PageID #: 6




                                         E-Mail: indy2buck@hotmail.com

                                         Attorney for Plaintiff




                                     6
